PER CURIAM.
This is an appeal by the husband from a final judgment in a dissolution of marriage proceeding. Appellant contends the trial court erred in denying his request for alimony and in awarding the wife lump sum alimony in the form of the husband’s one-half interest in the marital domicile. We reverse the final judgment insofar as it denied alimony to the husband and granted alimony to the wife. We find that the award of the husband’s interest in the mari*131tal domicile was improper under Gesford v. Gesford, 337 So.2d 1017 (Fla. 4th DCA 1976). We further reverse the denial of the husband’s prayer for alimony. It is clear from the record appellant is not able to support himself in that he is permanently and totally disabled. The husband’s claim for alimony meets the criteria set out in McAllister v. McAllister, 345 So.2d 352 (Fla. 4th DCA 1977), and should have been granted. Therefore, the grant of alimony to the appellee/wife and the denial of alimony to the appellant/husband are reversed. The cause is remanded for further proceedings in accordance with this opinion. The judgment is affirmed other than as indicated herein.
REVERSED in part, AFFIRMED in part, and REMANDED.
DAUKSCH and BERANEK, JJ., concur.
CROSS, J., concurs only in conclusion.